Citation Nr: 0815943	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-40 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted.  

2.  Entitlement to a compensable disability rating for 
bilateral otitis externa.

3.   Entitlement to a disability rating in excess of 20 
percent for a muscle injury to muscle group XX as a residual 
of a shell fragment wound (SFW) to right lumbar area with low 
back pain.

4.  Entitlement to a disability rating in excess of 10 
percent for a muscle injury to muscle group IX as the 
residual of a SFW to the right hand.

5.  Entitlement to a separate compensable disability rating 
for a scar as a residual of a SFW to the right hand.

6.  Entitlement to a disability rating in excess of 10 
percent for a muscle injury to muscle groups XIII and XIV as 
a residual of a SFW to the left thigh.

7.  Entitlement to a separate compensable disability rating 
for a scar as a residual of a SFW to the left thigh.

8.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1964 to September 1966.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from March 2004 and April 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  Those rating 
decisions denied increased disability ratings for the 
veteran's service-connected disabilities.  A January 2005 
rating decision denied service connection for hearing loss.  
A November 2006 rating decision denied entitlement to TDIU.  

The Board has added the issues of entitlement to a separate 
compensable disability ratings for scars of the hand and 
thigh to clarify the actions taken in this decision.  The 
veteran has perfected appeals for increased disability 
ratings for the service-connected residuals of SFWs and the 
scars are simply one of the residuals of these in-service 
wounds.  

The veteran was wounded in action during combat in Vietnam.  
He incurred SFWs to his lumbar spine area, his left thigh, 
and his right hand.  As a result of these wounds the veteran 
had both physical symptoms and psychiatric symptoms.  A May 
1986 rating decision implemented the Board's January 1986 
grant of service connection for the veteran's psychiatric 
symptoms, then diagnosed as "anxiety neurosis with 
depressive and paranoid features," and combined the 
disability rating into a single rating with that for the 
muscle injury resulting to the lumbar area.  

In August 2003 and  February 2004, the veteran filed claims 
for increased disability ratings.  The March 2004 rating 
decision separated out the veteran's disability rating for 
his psychiatric disability.  As a result the veteran was 
assigned a 20 percent disability rating for the muscle injury 
to his lumbar spine area under Diagnostic Code 5320.  The 
Board will address this disability rating below.  The veteran 
was assigned a 30 percent disability rating for his service-
connected generalized anxiety disorder under Diagnostic Code 
9400.  An effective date of August 2003, the date of claim 
for the increased ratings, was assigned for both of these 
disability ratings.  

During the course of the present appeal, the veteran also 
pursued a claim for service connection for PTSD.  The initial 
difficulty with the veteran's claim was a lack of diagnosis 
of PTSD.  The evidence clearly showed that the veteran had an 
in-service stressor, he had been wounded in action in combat.  
However, there was difficulty with making an exact diagnosis 
of the actual psychiatric disability manifest in the veteran 
as the symptoms were varied.  

In October 2005 the veteran's representative submitted a 
written statement which withdrew the issue of service 
connection for PTSD.  A separate written memo set forth the 
issues that were being pursued on appeal and the issue of an 
increased rating for the veteran's service-connected 
psychiatric disability was not on that list.  The Board views 
both of these documents as withdrawing the appeal for an 
increased rating for the veteran's service-connected 
psychiatric disability.  

Thereafter, a February 2006 rating decision granted service 
connection for PTSD and changed the Diagnostic Code for the 
veteran's service-connected psychiatric disorder to 9411 to 
reflect the diagnosis of PTSD.  This rating decision also 
granted an increased rating of 50 percent for the veteran's 
PTSD effective back to August 2003, the original date that a 
separate disability rating was assigned for the service-
connected psychiatric disability.  Although the issue of 
entitlement to an increased rating in excess of 50 percent 
for PTSD was included in an October 2006 SSOC, there is no 
document of record after that which would serve as a 
substantive appeal, or indicate that the veteran desired to 
pursue entitlement to a disability rating in excess of the 
presently assigned 50 percent rating for his service-
connected PTSD.  Accordingly, the Board finds that this issue 
is not presently on appeal.  

The issue involving entitlement to TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for hearing loss in October 1990.  

2.  The evidence received subsequent to the October 1990 RO 
rating decision includes several medical opinions linking the 
veteran's current hearing loss to combat noise exposure 
during active service; this raises a reasonable possibility 
of substantiating the claim for service connection.  

3.  The medical evidence reveals that the veteran has a 
current hearing loss disability which is related to noise 
exposure during active service.  

4.  The veteran's service-connected otitis externa is not 
manifested by any active symptoms or pathology.  

5.  The SFW during service consisted of multiple small 
fragments from hand grenade shrapnel and a penetrating wound 
to the right hand, left thigh, and lumbar spine area 
requiring debridement and sutures to close.  

6.  The veteran's service-connected muscle injury residuals 
of a SFW to the lumbar spine are manifested by:  a moderate 
muscle injury resulting in limited motion of the lumbar spine 
with pain on the extremes of motion.  

7.  The veteran's service-connected muscle injury residuals 
of a SFW to the right hand are manifested by:  normal muscle 
strength, normal grip strength, and normal range of motion of 
all digits of the right hand.  There is a small well healed 
scar on the posterior right hand near the forth and fifth 
knuckle which is tender to palpation.  

8.  The veteran has a well-healed scar on the left thigh 
which is tender to palpation.

 
CONCLUSIONS OF LAW

1.  The October 1990 decision of the Board denying service 
connection for hearing loss is final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1990).  

2.  The evidence received since the October 1990 Board 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2007).  

4.  The criteria for a compensable disability rating for 
chronic otitis externa have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.87 and Diagnostic Code 6210 (2007).  

5.  The criteria for entitlement to a disability rating in 
excess of 20 percent for residuals of a SFW to the lumbar 
spine area involving an injury to Muscle Group XX have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.44, 
4.45, 4.55, 4.56, 4.73, Diagnostic Code 5320 (2007).

6.  The criteria for entitlement to a disability rating in 
excess of 10 percent for residuals of a SFW to the right hand 
area involving injury to Muscle Group IX have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.44, 4.45, 
4.55, 4.56, 4.73, Diagnostic Code 5309 (2007).

7. The criteria for a separate disability rating of 10 
percent, and not in excess thereof, for a painful scar as a 
residual of a SFW to the right hand area have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.118 and Diagnostic Code 7804 (2007).

8. The criteria for a separate disability rating of 10 
percent, and not in excess thereof, for a painful scar as a 
residual of a SFW to the left thigh have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.118 and Diagnostic Code 7804 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  

For the increased-compensation claims, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the veteran was provided with pre-adjudicatory 
VCAA notice with respect to some claims for increased 
disability ratings in February 2004.  This notice did not 
specifically address all of the criteria set forth in 
Vazquez.  However, he was provided with such notice in the 
October 2004 Statement of the Case (SOC).  The veteran's 
claims were then readjudicated in the October 2006 
Supplemental Statement of the Case (SSOC).

The Board acknowledges that the VCAA letter sent to the 
veteran does not meet all of the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  The veteran was provided the necessary rating 
criteria as indicated above and his case was subsequently 
readjudicated in the 2006 SSOC.  Accordingly, a reasonable 
person would be expected to understand what is required for 
increased ratings.  The veteran was accorded several VA 
Compensation and Pension examinations and provided multiple 
opportunities to present additional lay and medical evidence.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions, private medical records, VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims below.  



II.  Service Connection for Hearing loss

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board denied the veteran's claim for service connection 
for hearing loss disorder in October 1990.  That decision is 
final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1990).  The evidence at that time consisted of the veteran's 
service medical records, and a private audiogram report dated 
September 1986.  This evidence revealed a current hearing 
loss, but no evidence of hearing loss during service.  The 
service medical records showed that the veteran's hearing was 
normal on separation examination.  There was no medical 
evidence linking the veteran's current hearing loss to his 
military service.  

The veteran filed to reopen his claim for service connection 
for hearing loss in June 2004.  The applicable regulations 
specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the October 1990 
Board decision includes:  a VA audiogram report dated 
February 2004, a private audiogram report dated December 
2004, and private medical opinions dated December 2004 and 
March 2005.  Specifically, the medical opinions link the 
veteran's current hearing loss to noise exposure during 
service.  The Board concludes that this evidence is new, 
because it was not of record at the time of the October 1990 
Board decision.  This evidence is also "material," because 
it provides medical nexus evidence which was previously 
missing.  The evidence submitted does raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
veteran's claim for service connection for bilateral hearing 
loss is reopened.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1137.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Review of the veteran's service medical records does not 
reveal any complaints, or diagnosis, of hearing loss during 
active service.  Review of the other medical evidence of 
record reveals that the veteran was wounded in action during 
combat in Vietnam.  He is presently service-connected for the 
residuals of SFWs incurred during service.  

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007). 

A VA audiological evaluation of the veteran was conducted in 
February 2004.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
45
55
60
LEFT
45
45
35
40
40

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 in the left ear.  These 
examination results clearly show that the veteran has a 
current hearing loss disability as defined at 38 C.F.R. 
§ 3.385.

There are several competent medical opinions of record which 
relate the veteran's current hearing loss disability to noise 
exposure during service.  The evidence of record clearly 
shows that the veteran was exposed to the noise of explosions 
and gunfire during service.  Accordingly, the evidence 
supports a grant of service connection for bilateral hearing 
loss.  



III.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (2006).  
Pyramiding, is the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2007).  
However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any of the conditions is duplicative or overlapping with 
the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).  A claimant may 
have separate and distinct manifestations attributable to the 
same injury, however, and if so, these should be rated under 
different diagnostic codes.  See Fanning v. Brown, 4 Vet. 
App. 225 (1993).

"In every instance where the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met."  38 C.F.R. § 4.31 
(2007).

A.  Otitis Externa

The veteran's service medical records reveal that he was 
treated for otitis externa during active service.  On 
separation examination in August 1966, the veteran's ears 
were evaluated as being "normal," with no abnormalities 
noted by the examining physician.  Service connection for 
otitis externa has been in effect since the veteran's 
separation from service in September 1966 at a noncompensable 
(0%) disability rating.  

The veteran filed his most recent claim for an increased 
rating for his otitis externa in February 2004.  In March 
2004 a VA examination of the veteran was conducted.  
Examination of the veteran's ears revealed no evidence of any 
abnormalities.  The examining physician's diagnosis was "no 
auditory ear canal disease.  No ear canal infections are 
present."  

The service connected otitis externa is currently rated at a 
noncompensable (0%) disability rating under Diagnostic Code 
6210 which contemplates chronic otitis externa.  A 10 percent 
disability rating, which is the only disability rating 
assignable under this Diagnostic Code, contemplates 
"swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment."  38 C.F.R. Part 
4, §4.87, Diagnostic Code 6210 (2007).

The preponderance of the evidence is against the assignment 
of a compensable disability rating for the veteran's service-
connected otitis externa.  Simply put, the Board has reviewed 
all of the medical evidence of record and there is no 
evidence of any active symptoms related to the veteran's 
service-connected otitis externa since he has separated from 
active military service. To the extent that the veteran 
indicates that he has hearing loss, that issue has been 
addressed above.  However, with a complete lack of any 
current symptoms related to the veteran's otitis externa, an 
increased disability rating must be denied.   

B.  Residuals of SFWs

The veteran served in combat in Vietnam.  The service medical 
records reveal that in April 1966 he was wounded in action 
receiving multiple fragment wounds from an enemy grenade.  
The veteran was wounded in his right hand, left thigh, and 
lumbar spine area.  There was no nerve or artery involvement, 
but there was a laceration of the extensor tendon of the 
right little finger which required surgical repair by 
tenorrhapy.  The veteran's wounds were derided and sutures 
were used to close the wounds of the hand, thigh, and low 
back.  Service medical records reveal that the veteran 
required hospitalization to June 1966 for recovery and was 
then placed on temporary restricted duty.  

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The applicable regulation provides that under diagnostic 
codes 5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56(d).

A slight disability of muscles is defined as a simple wound 
of muscle without debridement or infection.  Service medical 
records will show a superficial wound with brief treatment 
and return to duty healing with good functional results and 
no cardinal signs or symptoms of muscle disability.  There 
will be minimal scaring and no evidence of fascial defect, 
atrophy, or impaired tonus.  Also, no impairment of function 
or retained metallic fragments retained will be present.  38 
C.F.R. § 4.56(d)(1).

A moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings will 
include entrance and (if present) exit scars, some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of muscles is defined as a 
through and through or deep penetrating wound by small high 
velocity missile or large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Service department records 
should show hospitalization for a prolonged period for 
treatment of wound.  Objective findings will include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups along with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles is defined as a through and 
through or deep penetrating wound due to high-velocity 
missile, or large, or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  Objective 
findings will include ragged, depressed and adherent scars; 
loss of deep fascia or muscle substance or soft flabby 
muscles in the wound area; and severe impairment on tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability:  (a) x-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar; 
(c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  Finally, 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a).

1.  Low Back

In February, 2004, a VA examination of the veteran was 
conducted.  He reported complaints of low back pain which was 
exacerbated by such actions as bending, stretching, 
squatting, or washing the car.  Examination of the veteran's 
low back revealed a 14 centimeter scar of the left lumbar 
area which was adherent and depressed along with a 5 
centimeter scar of the right lumbar area which was depressed.  
Some tissue loss in the area of the lumbar scars was noted.  
The lumbosacral spine muscles were noted to move the spine 
independently through a normal range of motion but with pain, 
weakness and easy fatigability.  Range of motion of the 
lumbar spine was:  forward flexion to 60 degrees; extension 
to 30 degrees; rotation to 30 degrees, bilaterally; and 
lateral flexion to 40 degrees, bilaterally.

In February 2005, a VA examination of the veteran's spine was 
conducted.  He again reported complaints of low back pain 
which was exacerbated by such actions as bending, stretching, 
squatting, or washing the car.  Although the veteran could 
walk unaided, the examiner indicated that the veteran's back 
pain prevented him from lifting heavy objects or driving.  
Range of motion testing of the lumbar spine was conducted and 
revealed:  forward flexion to 40 degrees; extension to 10 
degrees; and, rotation to 20 degrees, bilaterally; and 
lateral flexion to 20 degrees, bilaterally.  The examiner 
indicated that pain began upon the last degree of the ranges 
of motion and that pain rather than fatigue or weakness was 
the primary limiting factor in the veteran's lumbar spine 
functioning.  There was no evidence of lumbar muscle spasm 
and muscle strength testing was generally normal.  However 
testing of ankle strength was only 1/5 which was incompatible 
with the observed fact that the veteran could walk unaided.  
The diagnosis was "status-post shell fragment wound, right 
lumbar area with low back pain."  

Computed tomography (CT) examination of the veteran was 
conducted in April 2006.  It revealed bulging intervertebral 
discs at L2-3, L 3-4, and L5-S1 along with stenosis of the 
central spinal canal in all the same segments.  Degenerative 
changes of the facet joints, and osteophytes of the vertebral 
bodies of the lumbar spine were also noted.

In June 2006, the most recent VA examination of the veteran 
was conducted.  Again, he reported complaints of low back 
pain with good pain control with prescribed medication.  The 
examiner noted that after service, the veteran worked for the 
Puerto Rico Treasury Department as an auditor and retired 
after over 25 years of employment.  This time the veteran 
reported being able to drive a car for 30 minutes at a time.  
Posture and gait of the lumbar spine was normal.  Range of 
motion testing of the lumbar spine was conducted and 
revealed: forward flexion to 40 degrees; extension to 15 
degrees; and, rotation to 20 degrees, bilaterally; and 
lateral flexion to 20 degrees, bilaterally.   The examiner 
indicated that pain on repeated rotation and lateral flexion 
was the key limiting factor.  There was no evidence of lumbar 
muscle spasm and muscle strength testing was generally 
normal.  The diagnosis was "lumbar spondylosis (DJD), 
osteopenia, L2-L3, L3-L4, L5-S1 bulging disc with hypertrophy 
of the ligamentum flavum and central spinal canal stenosis by 
CT scan."  The examining physician's opinion was that these 
disorders were a result of the natural aging process of the 
veteran and were not a residual of he SFW to the lumbar spine 
during service.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected residuals of a SFW to the lumbar 
spine area;  The medical evidence of record reveals that he 
had a penetrating wound of the lumbar area from shrapnel.  
The wound required debridement and sutures to close.  The 
April 2004 VA examination noted some muscle tissue loss.  
Subsequent examinations noted complaints of pain on range of 
motion, but no additional loss due to fatigue.  This 
approximates the regulatory definition of a moderate muscle 
disability.  38 C.F.R. § 4.56(d)(4). The veteran's SFW 
residuals are  rated under Diagnostic Code 5320 for injury to 
Muscle Group XX.  The function of these muscles are as 
follows:  Postural support of the body; extension and lateral 
movements of the spine.  The muscles include spinal muscles:  
Sacrospinalis (erector spinae and its prolongations in 
thoracic and cervical regions).  There are two sets of rating 
criteria within Diagnostic Code 5320, applicable to: 1) the 
cervical and thoracic region and 2) the lumbar region.  
Muscle disability under this provision for the lumbar region 
is evaluated as follows:  slight (0 percent); moderate (20 
percent); moderately severe (40 percent); and severe (60 
percent).  38 C.F.R. § 4.73, Diagnostic Code 5320.

The veteran's SFW residuals of the lumbar spine are properly 
rated under Diagnostic Code 5320.  A moderate injury of the 
lumbar spine muscles warrants the assignment of a 20 percent 
disability rating, which has been assigned in the present 
case under this Diagnostic Code. 38 C.F.R. § 4.73, Diagnostic 
Code 5320.  There is no evidence showing loss of deep fascia, 
muscle substance or normal firm resistance of muscles so a 
higher evaluation is not warranted.  Accordingly, a 
disability rating in excess of 20 percent must be denied.  

The Board notes that the veteran is receiving two separate 
disability ratings for residual scars of his lumbar spine.  
Moreover, the recent VA examination indicated that the 
veteran's arthritis and degenerative disc disease of the 
lumbar spine are not related to the in-service wound and any 
additional low back symptoms related to these disabilities 
would not be considered in rating the veteran's service-
connected low back disability.  



2.  Right Hand

As noted above, the veteran was wounded by grenade shrapnel 
in his right hand during service.  There was no nerve or 
artery involvement, but there was a laceration of the 
extensor tendon of the right little finger which required 
surgical repair by tenorrhapy.  On an August 1966 medical 
history the veteran indicated that he was right handed.  
Also, the evidence of record reveals that after service the 
veteran was employed as a government auditor for over 25 
years.  Review of all of the evidence of record does not 
reveal any medical evidence documenting any impairment of 
right hand function or any impact upon the veteran's 
employment or social activities.  

In February 2004 a VA examination of the veteran was 
conducted.  The veteran reported complaints of right hand 
pain with gripping objects tightly.  Examination of the right 
hand reveled a single 3 centimeter long well healed scar on 
the dorsum of the right hand between the forth and fifth 
knuckles.  At this time the scar was not tender to palpation.  
Some flattening bony deformity of the forth and fifth 
knuckles was noted.  Further examination of the right hand 
revealed muscle and grip strength were normal at 5/5.  Range 
of motion of all digits of the right hand was also normal 
with the ability to oppose the thumb with all fingers and 
close all finger tips to the palm.  No deformity of the right 
hand was noted.  No additional fatigue or functional 
impairment was noted from repetitive use of the right hand 
and fingers.  

In March 2006, another VA examination of the veteran was 
conducted.  This examination noted the scar on the right hand 
to be tender to palpation.  

The veteran's service-connected muscle injury residuals of a 
SFW to the right hand are assigned a 10 percent disability 
rating under DC 5309, which pertains to residuals of injury 
to muscle group IX, namely the intrinsic muscles of the hand.  
The function of these muscles is listed as the forearm 
muscles act in strong grasping movements and are supplemented 
by the intrinsic muscles in delicate manipulative movements.  
The intrinsic muscles of the hand include:  Thenar eminence; 
short flexor, opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; 4 lumbricales; 4 dorsal, and 3 palmar 
interossei.  38 C.F.R. § 4.73, Diagnostic Code 5309.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5309 provides that the hand is so compact a 
structure that isolated muscles injuries are rare, being 
nearly always complicated with injuries of bones, joints, 
tendons, etc., and therefore such an injury should be rated 
on limitation of motion, with a minimum 10 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5309, Note.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  In this case, the evidence of record shows 
the veteran is right hand dominant.

Regarding the criteria for limitation of motion of the 
fingers,  38 C.F.R. § 4.71a Diagnostic Codes 5216-5230 (2007) 
rate ankylosis and limitation of motion of single digits and 
combinations of digits.  In the present case there is no 
evidence of an ankylosis of the veteran's fingers of the 
right hand.  Diagnostic Codes 5228 to 5230 contemplate 
limitation of motion of individual fingers, but again there 
is no evidence of any limitation of motion of the fingers of 
the right hand.  Moreover, the primary digit injured during 
service was the little finger of the right hand.  Limitation 
of motion of this digit does not warrant the assignment of a 
compensable disability rating.  38 C.F.R. § 4.71a Diagnostic 
Code 5230 (2007).  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for a muscle 
injury to muscle group IX as the residual of a SFW to the 
right hand.  The evidence of record does not show any 
limitation of motion, or functional impairment resulting from 
the in-service shrapnel wound.  Accordingly, the veteran is 
properly assigned the minimum 10 percent disability rating, 
and an increased rating must be denied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5309.  

The March 2006 VA examination did indicate that the veteran's 
residual SFW scar on the right hand was tender to palpation.  
A superficial scar, which is painful on examination warrants 
the assignment of a 10 percent disability rating.  38 C.F.R. 
4.118, Diagnostic Code 7804 (2007).  Accordingly, the 
evidence supports the assignment of a separate 10 percent 
disability rating for the veteran's scar on the right hand.  

3.  Left Thigh Scar

As noted above, the veteran was wounded by grenade shrapnel 
in his right hand during service.  There was no nerve or 
artery involvement.  The wounds required debridement and 
suturing.  The evidence of record does not reveal that the 
veteran has ever sought treatment for any symptoms related to 
the SFW to his left thigh.  Review of all of the evidence of 
record does not reveal any medical evidence documenting any 
impairment of left thigh or leg function or any impact upon 
the veteran's employment or social activities.  

In February 2004 a VA examination of the veteran was 
conducted.  Examination of the left thigh reveled a 4 
centimeter long well healed scar on which was tender to 
palpation.  The left thigh could move the left knee joint 
independently through usual range of motion, but with some 
fatigability and weakness.  In March 2006, another VA 
examination of the veteran was conducted.  This examination 
also noted the scar on the left thigh was tender to 
palpation.  

The VA examinations of record do indicate that the veteran's 
residual SFW scar on the left thigh is to palpation.  A 
superficial scar, which is painful on examination warrants 
the assignment of a 10 percent disability rating.  38 C.F.R. 
4.118, Diagnostic Code 7804 (2007).  Accordingly, the 
evidence supports the assignment of a separate 10 percent 
disability rating for the veteran's scar on the left thigh.  

4.  DeLuca Considerations

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
disability ratings assigned.  The Board has considered the 
veteran's claim for an increased rating under all appropriate 
diagnostic codes.  Although the Board is required to consider 
the effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize that 
the rating schedule does not provide a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).


ORDER

New and material evidence to reopen a claim of service 
connection for bilateral hearing loss has been received; the 
appeal is granted and the claim reopened.

Service connection for bilateral hearing loss is granted.  

A compensable disability rating for chronic otitis externa is 
denied.

A disability rating in excess of 20 percent for a muscle 
injury to muscle group XX as a residual of a SFW to right 
lumbar area is denied.  

A disability rating in excess of 10 percent for a muscle 
injury to muscle group IX as the residual of a SFW to the 
right hand is denied.  

A separate 10 percent disability rating, and not in excess 
thereof, is granted for a scar as a residual of a SFW to the 
right hand, subject to the law and regulations governing the 
payment of monetary awards.

A separate 10 percent disability rating, and not in excess 
thereof, is granted for a scar as a residual a SFW to the 
left thigh, subject to the law and regulations governing the 
payment of monetary awards.


REMAND

In the decision above, the Board has granted service 
connection for bilateral hearing loss.  The Board has also 
granted separate 10 percent disability ratings for the 
veteran's SFW scars on his right hand and left thigh.  
Because of this the TDIU issue must be remanded for the RO to 
rate the veteran's service-connected hearing loss, apply the 
additional disability ratings, and readjudicate the claim for 
TDIU.  

Additional development is required with respect to the 
veteran's claim for an increased rating for  a muscle injury 
to muscle groups XIII and XIV as a residual of a SFW to the 
left thigh.  Review of the medical evidence of record does 
not make it clear exactly which muscle groups were damaged by 
the grenade shrapnel during service.  Also, it is unclear as 
to the level of functional impairment resulting from the 
wound.  Therefore another VA examination of the veteran 
should be conducted.  

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Thereafter, the RO should readjudicate the claim taking into 
consideration the provisions of 38 C.F.R. § 4.55.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be accorded the 
appropriate examination for muscle 
injuries of the thigh.  The report of 
examination should include a detailed 
account of all manifestations of muscle 
injury to the left thigh found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to: 

Review the service medical records, 
examine the residual SFW scars on 
the veteran's thigh, and obtain a 
medical history from the veteran, 
and indicate which muscle group or 
groups were injured by the SFW to 
the left thigh during service.  See 
38 C.F.R. § 4.73, Diagnostic Codes 
5313 -  5318.  

Indicate which joint or joints 
(knee, hip, or both) are primarily 
affected by the residuals of the SFW 
to the veteran's left thigh.  

Do full range of motion testing on 
the left knee and hip and provide 
the results in degrees in the 
examination report.  

Indicate if there are any other 
symptoms of the veteran's left knee 
and/or left hip related to the SFW 
residuals, such as locking, 
instability, or ankylosis.  

Indicate if there is any neurologic 
impairment of the left lower 
extremity and, if so, indicate if it 
is due to the SFW in service or due 
to the non-service connected disc 
disease.  If due to the SFW, 
indicate the extent of disability 
present.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The RO should consider the rating of 
the veteran's service-connected SFW of the 
left thigh pursuant to 38 C.F.R. § 4.55 
with emphasis on whether additional 
disability ratings are required pursuant 
to the findings of the VA examination 
report if more than one muscle group is 
indicated as being injured.  

3.  Take the necessary action to rate the 
veteran's service-connected bilateral 
hearing loss and apply the additional two 
separate 10 percent disability ratings for 
scars of the right hand and left thigh.  

4.  After the above, readjudicate the 
veteran's claim for TDIU.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


